Citation Nr: 0727517	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  93-02 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by joint and muscle pain due to an 
undiagnosed illness.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans Of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from April 1976 to April 
1980, from January to June 1991, and from July to December 
1991.  He served in the Southwest Asia theater of operations 
during the Persian Gulf War from January to June 1991 and 
from July to November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought on appeal.  The 
Board remanded the case in September 2003 and July 2006 for 
additional development.  The case is once again before the 
Board for review.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

The veteran has submitted additional evidence since the most 
recent supplemental statement of the case was issued without 
a waiver of RO consideration.  However, since none of these 
records pertains to issue of entitlement to service 
connection for a chronic disability manifested by joint and 
muscle pain due, initial review by the RO is not needed.  38 
C.F.R. § 19.31, 20.1304(c) (2006).


FINDING OF FACT

The veteran does not have objective indicators of a chronic 
disability involving joint and muscle pain, as the result of 
an undiagnosed illness. 





CONCLUSION OF LAW

A chronic disability manifested by joint and muscle pain was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117, 1118, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he developed joint and muscle pain 
involving his ankles, knees, elbows, shoulders, and wrists as 
a result of his service in the Southwest Asia theater of 
operations during the Persian Gulf War.  For the reasons set 
forth below, however, the Board finds that the preponderance 
of the evidence is against the veteran's claim.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2006.  38 C.F.R. § 3.317(a)(1).  A "Persian 
Gulf veteran" is one who served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2)-(5).  

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to 
include:  (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include:  fatigue, unexplained rashes 
or other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. 
§ 3.317(b).  

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
joint and muscle pain due to an undiagnosed illness.  In 
adjudicating this claim, the Board will not consider the 
veteran's left ankle, left knee, and lumbar spine.  In this 
regard, service connection has already been established for a 
lumbar strain as well as for residuals of a fracture to the 
left tibia and fibula (left ankle).  As such, granting 
additional benefits for these service-connected disabilities 
would violate the rule against pyramiding.  See 38 C.F.R.      
§ 4.14.  

With respect to the veteran's left knee, the Board issued a 
decision in July 2006 in which it denied service connection 
for residuals of a gunshot wound injury to the left knee 
involving arthritis.  The Board explained that the veteran 
did not sustain a gun shot wound to his left knee in service 
and that arthritis of the left knee was first shown many 
years after service and was not linked to service.  This 
disability was not incurred either in service or during the 
one-year presumptive period after service, see 38 C.F.R. 
§ 3.303, 3.307, 3.309.  The evidence also disclosed that the 
veteran had falsified his service medical records in an 
attempt to obtain benefits.  Consequently, the Board will not 
consider the veteran's left knee complaints as well as his 
left ankle and lumbar spine symptoms, as the result of 
objective disabilities, in adjudicating his claim for service 
connection for disability manifested by joint and muscle pain 
due to an undiagnosed illness.   

Turning to the veteran's other joints and muscles, the Board 
finds that service connection is not warranted under either a 
direct theory of service connection or pursuant to the 
provisions concerning undiagnosed illnesses.  First, under a 
direct theory of service connection, the Board finds that 
none of the veteran's complaints of pain have been attributed 
to a known clinical diagnosis.  The Board has thoroughly 
reviewed the veteran's service medical records, numerous VA 
and private treatment records, and various VA examination 
reports, none of which attributes the veteran's complaints of 
joint and muscle pain to a known clinical diagnosis.  

Although the Board notes that an August 1981 letter from 
G.S., M.D., lists a possible diagnosis of rheumatoid 
arthritis, this diagnosis is based on speculation and has 
never been objectively confirmed.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (holding that service connection may not 
be based on resort to speculation or remote possibility).  In 
fact, VA examination reports dated in May 2004 and November 
2006 specifically note that the veteran's history of joint 
and muscle pain cannot be attributed to a known clinical 
diagnosis.  

In the absence of a current clinical diagnosis, service 
connection for joint and muscle pain must be denied on a 
direct basis.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, and not for a past 
disability); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).  

Second, presumptive service connection is not available under 
38 C.F.R. § 3.317, because the record contains no objective 
evidence of a chronic disability involving joint or muscle 
pain.  The veteran's claim that his joint and muscle pain is 
due to an undiagnosed illness from his service in the 
Southwest Asia theater of operations is undermined by the 
fact that these complaints first occurred many years prior to 
the Persian Gulf War.  In this regard, a service medical 
record dated in July 1978 notes the veteran's complaints of 
morning stiffness in his ankles, knees, shoulders, and hands.  
The veteran also reported joint pain during a VA examination 
in May 1980.  Based on these findings, it thus appears that 
the veteran's complaints of joint pain were documented over 
10 years prior to his service in the Southwest Asia theater 
of operations from January to June 1991 and from July to 
November 1991, thereby providing evidence against the claim 
that these subjective complaints of joint and muscle pain are 
due to an undiagnosed illness stemming from his service in 
the Southwest Asia Theater of Operations.  

More importantly, there are no objective indicators of a 
chronic disability involving joint and muscle pain.  The July 
1978 service medical record, which documents the veteran's 
complaints of joint pain in the morning, notes that a 
physical examination was entirely normal.  The remainder of 
the service medical records also make no reference to 
objective indicators of a chronic disability involving either 
joint or muscle pain.  In short, the service medical records 
provide highly probative evidence against the claim. 

Post-service medical records also make no reference to 
objective indicators of a chronic disability involving joint 
and muscle pain.  For example, an August 1990 VA examination 
report notes that there were no objective findings to account 
for the veteran's subjective complaints of multiple joint 
pain.  Records from N.G., M.D., dated in 1997 also note the 
veteran's complaints of bilateral shoulder pain; however, a 
physical examination revealed no limitation of motion, no 
impingement sign, and good strength of both shoulders.  A 
March 2004 VA outpatient treatment record also documents that 
both elbows demonstrated good range of motion.  Thus, these 
records provide highly probative evidence against the 
veteran's claim that his multiple joint and muscle pain is 
due to an undiagnosed illness. 

But the most compelling evidence against the veteran's claim 
involves two recent VA examination reports dated in May 2004 
and November 2006 in which the veteran himself denied joint 
pain other than his left knee and lower back, neither of 
which is relevant to this issue on appeal.  

During his May 2004 examination, the veteran's only 
complaints involved pain in his left knee and lower back.  
The physical examination also focused on his left knee, for 
which the Board denied service connection in its July 2006 
decision.  The only diagnosis was arthritis of the left knee.  
After reviewing the claims file and examining the veteran, 
the examiner also provided the following opinion: "I did not 
detect any abnormal muscle myalgia consistent with 
fibromyalgia or any other undiagnosed disease."  

The November 2006 VA examination report also notes that the 
veteran's only complaints involved pain in his left knee and 
lower back.  During the interview, the veteran specially told 
the examiner that he had no muscle spasms, no muscle pain, 
and no trigger points - after the examiner defined a 
"trigger point."  The veteran then explained that he had no 
other significant areas of disability or unaddressed joint 
problems that he wanted to cover with the exception of his 
left knee.  Following a thorough physical examination, the 
examiner indicated that there were no muscle groups that 
appeared to have "fibromyalgia or myositis or myofascial 
pain syndrome or any other related diseases or terms."  

Thus, since these reports show that the veteran's only 
complaints involve his left knee and lower back, neither of 
which is relevant to the issue on appeal, with no objective 
indicators of a chronic disability involving any other joints 
or muscles, they constitute highly probative evidence against 
the veteran's claim.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position); see also Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases).

In conclusion, the Board finds that neither the service nor 
the post-service medical records make any reference to 
objective indicators of a chronic disability involving joint 
and muscle pain.  Therefore, the Board can only conclude that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a chronic 
disability manifested by joint and muscle pain due to an 
undiagnosed illness.  As the preponderance of the evidence is 
against the veteran's claim, the doctrine of reasonable doubt 
cannot be considered.  See 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO and the Appeals 
Management Center (AMC) dated in March 2004, August 2005, and 
July 2006: (1) informed the veteran about the information and 
evidence not of record that is necessary to substantiate his 
claim; (2) informed him about the information and evidence 
that VA will seek to provide; (3) informed him about the 
information and evidence he is expected to provide; and (4) 
requested that he provide any evidence in his possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the veteran's contentions as well as the communications 
provided to the veteran by the VA, it is reasonable to expect 
that the veteran understands what was needed to prevail.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
Pursuant to the Board's remand orders, the veteran was also 
afforded two VA examinations in May 2004 and November 2006 to 
identify any objective indicators of a chronic disability 
involving joint or muscle pain.  As noted above, however, the 
veteran completely denied any such problem other than his 
left knee and lower back, which was consistent with the lack 
of findings on physical examination.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.


ORDER

Service connection for a chronic disability manifested by 
joint and muscle pain due to an undiagnosed illness is 
denied. 


REMAND

The veteran claims that he is unable to secure or maintain 
gainful employment because of his service-connected 
disabilities involving (1) arteriosclerotic heart disease 
with right atrial enlargement, rated as 30 percent disabling, 
(2) lumbar strain, rated as 20 percent disabling, (3) chronic 
obstructive pulmonary disease, rated as 10 percent disabling, 
(4) gastroesophageal reflux disease with hiatal hernia, rated 
as 10 percent disabling, and (5) hearing loss, tinnitus, and 
kidney stones, each rated as noncompensably (zero percent) 
disabling, for a combined 60 percent disability rating. 

The Board believes that additional information is required to 
determine the degree of industrial impairment resulting from 
the veteran's service-connected disabilities.  See Beaty v. 
Brown, 6 Vet. App. 532 (1994).  The medical records, at 
present, do not clearly indicate whether the veteran is 
unemployable as the result of either his service-connected or 
his nonservice-connected disabilities.  

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  The 
Board may not offer its own opinion regarding whether the 
veteran can perform work based on her current level of 
disabilities, a technique that the Court has previously 
determined to be "inadequate" within Ferraro v. Derwinski, 
1 Vet. App. 362, 331-32 (1991) (citations omitted).  A VA 
examination is therefore required to address this issue. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA general medical examination to 
determine the effect of his service-
connected disabilities on his 
employability.  The claims file must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  

Based on examination findings and other 
evidence contained in the claims file, 
the examiner must offer an opinion as to 
whether it is at least as likely as not 
that the veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of the combination of 
his service-connected disabilities, which 
include the following: (1) 
arteriosclerotic heart disease with right 
atrial enlargement, (2) a lumbar strain, 
(3) chronic obstructive pulmonary 
disease, (4) gastroesophageal reflux 
disease with hiatal hernia, (5) hearing 
loss, (6) tinnitus, and (7) kidney 
stones.

In doing so, the examiner also must 
consider the veteran's education, 
experience, and occupational background 
in determining whether he is unable to 
secure or maintain gainful employment in 
light of his service-connected 
disabilities (standing alone).  The 
examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


